Owen, J.
(dissenting). The opinion of the court holds the provisions of Industrial Commission order No. 53, in so far as it requires “all excavations which are located in sandy or wet soil, or any soil which is liable to cave in, must be securely shored up,” to be unlawful and beyond the power of the commission. To this I cannot assent. It is said that this conclusion is compelled by Bentley Bros. v. Industrial Comm. 194 Wis. 610, 217 N. W. 316. I see no similarity between the two cases. The language of the order there under consideration was: “Safe and appropriate scaffolds shall be provided for workmen in exposed or elevated places.” This order prescribed no “safety device, safeguard, or other means or methods of protection.” It simply provided that all scaffolds should be safe. It did not say that scaffolds should be equipped with a railing, nor did it prescribe any other safeguard that should be adopted or employed for the purpose of making scaffolds a safe place upon which to work.
The situation here is altogether different. This order does specify a safeguard. It requires ditches to be shored up. It specifies something that is not specified in the statute. The statute merely prescribes that the trench shall be maintained as a reasonably safe place in which to work. The order of the Industrial Commission says that to make it such a reasonably safe place in which to work it shall be *605securely shored up. I cannot see why this is not m response to the duty which the statute lays upon the commission “To ascertain and fix such reasonable standards and to prescribe, modify and enforce such reasonable orders for the adoption of safety devices, safeguards and other means or methods of protection ... as may be necessary to carry out all laws and lawful orders relative to the protection of the life, health, safety and welfare of employees . * . . or frequenters of places of employment.” Sec. 101.10 (4), Stats. The opinion seems to assume that if the order had laid down specifications to which the shoring should conform, then it would have been a lawful order. This is laying upon the Industrial Commission an unnecessary if not an impossible burden. I apprehend that what constitutes secure shoring is well known to any person engaged as contractor in the business of digging ditches and that further definiteness is not required. It is as definite as the term “drunk and disorderly,” or as the term “reckless driving,” both of which are made punishable offenses under our statute.
As the opinion does not discuss the question of whether there was in fact a violation of the order, I express no opinion thereon. I dissent from the conclusion that the order is unlawful.